993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Andrew COOPER, Petitioner,v.PENELEE COAL COMPANY, INCORPORATED;  P & P Coal Company;Kenta Energy, Incorporated;  Kentucky Coal Producers'Self-Insurance Fund; Old Republic Insurance Company;Director, Office of Workers' Compensation Programs, UnitedStates Department of Labor, Respondents.
No. 92-1508.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 25, 1993May 17, 1993

On Petition for Review of an Order of the Benefits Review Board.  (90-368-BLA)
Andrew Cooper, Petitioner Pro Se.
John W. Palmore, Jackson & Kelly, Lexington, Kentucky;  Mark Elliott Solomons, Arter & Hadden, Washington, D.C.;  Barbara J. Johnson, Rodger Pitcairn, United States Department of Labor, Washington, D.C., for Respondents.
Ben.Rev.Bd.
AFFIRMED.
OPINION
Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Andrew Cooper seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. # 8E8E # 901-945 (West 1986 & Supp. 1992).  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Cooper v. Penelee Coal Co., Inc., No. 90-368-BLA (B.R.B. Mar. 26, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.

AFFIRMED